UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2)* Exterran Holdings, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 30225X103 (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13Gis filed: [X]Rule 13d-1(b) [ ]Rule 13d-1(c) []Rule 13d-1(d) (Page 1 of 17 Pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.30225X103 Page 2 of17 Pages 1 NAMES OF REPORTING PERSONS Double Black Diamond Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 1,369,195shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 1,369,195shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,369,195shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.01% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page 3 of17 Pages 1 NAMES OF REPORTING PERSONS Black Diamond Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 57,510shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 57,510shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 57,510shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.08% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page 4 of17 Pages 1 NAMES OF REPORTING PERSONS Black Diamond Relative Value Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 513,171shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 513,171shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 513,171shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.75% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page5 of17 Pages 1 NAMES OF REPORTING PERSONS Black Diamond SRI Offshore Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 19,100shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 19,100shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 19,100shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.03% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page6 of17 Pages 1 NAMES OF REPORTING PERSONS Carlson Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 2,053,124 shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 2,053,124 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,053,124 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.01% 12 TYPE OF REPORTING PERSON PN; IA CUSIP No.30225X103 Page7 of17 Pages 1 NAMES OF REPORTING PERSONS Asgard Investment Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 2,053,124 shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 2,053,124 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,053,124 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.01% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page8 of17 Pages 1 NAMES OF REPORTING PERSONS Asgard Investment Corp. II 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 2,053,124 shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 2,053,124 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,053,124 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.01% 12 TYPE OF REPORTING PERSON CO CUSIP No.30225X103 Page9 of17 Pages 1 NAMES OF REPORTING PERSONS Clint D. Carlson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [X] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 2,053,124 shares of Common Stock 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 2,053,124 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,053,124 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.01% 12 TYPE OF REPORTING PERSON IN CUSIP No. 30225X103 Page10 of17 Pages This Amendment No. 2 (“Amendment No. 2”) amends and supplements the statement on Schedule 13G/A filed with the Securities and Exchange Commission on January 28, 2014 (the “Amendment No. 1” and together with this Amendment No. 2, the “Schedule 13G”) with respect to the common stock, par value $0.01 per share (the “Common Stock”), of Exterran Holdings, Inc. (the “Company”). Capitalized terms used herein and not otherwise defined in this Amendment No. 2 have the meanings set forth in the Schedule 13G. This Amendment No. 1 amends Items 4 and 5 as set forth below. This Amendment No. 2 amends Items 2(a), 2(c), 4 and 10 as set forth below. Item 2(a). NAME OF PERSON FILING This statement is filed by: (i) Double Black Diamond Offshore Ltd., a Cayman Islands exempted company (“Double Offshore”), with respect to the Common Stock directly held by it; (ii) Black Diamond Offshore Ltd., a Cayman Islands exempted company (“Offshore”), with respect to the Common Stock directly held by it; (iii) Black Diamond Relative Value Offshore Ltd., a Cayman Islands exempted company (“Relative Value Offshore”), with respect to the Common Stock directly held by it; (iv) Black Diamond SRI Offshore Ltd., a Cayman Islands exempted company (“SRI Offshore” and together with Double Offshore, Offshore, Relative Value Offshore, and Thematic Offshore, the “Funds”), with respect to the Common Stock directly held by it; (v) Carlson Capital L.P., a Delaware limited partnership (“Carlson Capital”), which serves as the investment manager to the Funds and certain managed accounts (collectively, the “Accounts”), with respect to the Common Stock directly held by the Funds and the Accounts; (vi) Asgard Investment Corp. II, a Delaware corporation (“Asgard II”), which serves as the general partner of Carlson Capital, with respect to the Common Stock directly held by the Funds and the Accounts; (vii) Asgard Investment Corp., a Delaware corporation (“Asgard”), which is the sole stockholder of Asgard II, with respect to the Common Stock directly held by the Funds and the Accounts; and (viii) Mr. Clint D. Carlson, a United States citizen (“Mr. Carlson”), who serves as president of Asgard and Carlson Capital, with respect to the Common Stock directly held by the Funds and the Accounts. The foregoing persons are hereinafter sometimes collectively referred to as the “Reporting Persons”. The filing of this statement should not be construed as an admission that any of the Reporting Persons is, for the purposes of Section 13 of the Act, the beneficial owner of the Common Stock reported herein. CUSIP No. 30225X103 Page11 of17 Pages Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE The address of the principal business office of each of the Reporting Persons is 2100 McKinney Avenue, Suite 1800, Dallas, Texas 75201. Item 2(c).
